DETAILED ACTION
In application filed on 06/06/2019, Claims 1-20 are pending. Claims 11-19 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al. ["A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018): 415-420, June 3, 2018], in view of Engelhardt et al. ["Chlorination, Chloramination and Chlorine Measurement, Hach® 2015, hereinafter 'Engelhardt'], in further of view of Kurani et al. [US01015068081].
Regarding Claim 11, Wang teaches a measurement device for measuring free chlorine in a solution, comprising:
prepare a thiocarbamate-based indicator [Page 417, Conclusions; Introduction ‘synthesized a turn-on fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME)’];
introduce the thiocarbamate-based indicator to a solution, wherein the solution contains an amount of free chlorine and the introducing causes a change in fluorescence of the solution [Section 3.6. Fig.5]; and
measure the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence [Page 417, Section3.4, Fig. 2b], wherein the measurement device provides for measurements of amounts of free chlorine less than 15 ppm [Page 417, Section3.4, Fig. 2b], Wang teaches the fluorescence signal was linear related to the concentrations of HCIO in the range of 5.0-50.0 μM solutions [Page 417, Section 3.4 and Figure 2b; ‘the exemplary teachings of Wang convert 5.0-50.0 μM to 0.2625-2.625 
Wang does not teach “hypochlorous acid as free chlorine”, “processor” and “memory storing instructions executable by the processor”. 

Engelhardt teaches “hypochlorous acid as free chlorine [Page 7, Overview of Chlorine Chemistry in Water Treatment; Figure 2; Page 7, Subscript 1]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Engelhardt to incorporate the reference of hypochlorous acid as free chlorine, as taught by
Engelhardt, motivated by the need to specify that at given set of conditions, many different chlorine species may be present in water simultaneously [Engelhardt, Page 7,
Overview of Chlorine Chemistry in Water Treatment; Figure 2].

Wang, in view of Engelhardt does not teach “processor” and “memory storing instructions executable by the processor”.

Kurani teaches “processor” [Col. 2, line2; Col. 6, line 48; Col. 5, lines 64, 66; Col. 10, lines 10-40]. 
Kurani teaches “memory storing instructions executable by the processor [Col. 30, lines 38- 43; Col. 10, lines 9-13]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Engelhardt to 

Regarding Claim 12, Wang teaches device of claim 11, wherein the thiocarbamate-based indicator comprises a methylumbelliferone derivative [Page 416, Scheme1, Section, 2.3, Conclusions]. 

Regarding Claim 13, Wang teaches the device of claim 11, wherein the thiocarbamate-based indicator comprises a coumarin based fluorophore [Abstract, Introduction, Section 3.1 and 3.4].

Regarding Claim 14, Wang teaches the device of claim 11, wherein the solution comprises a water sample [Abstract, Introduction, Conclusions].

Regarding claim 16, Wang teaches "wherein the solution comprises a hypochlorous acid [Title, Abstract, Sections 3.2-3.6, Figure 1, Conclusion].

Regarding Claim 17, Wang teaches the device of claim 11, wherein the amount of free chlorine comprises an amount less than 7 ppm [Page 417, Section3.4, Fig. 2b], Wang teaches the fluorescence signal was linear related to the concentrations of HCIO in the range of 5.0-50.0 μM solutions [Page 417, Section 3.4 and Figure 2b; ‘the 

Regarding claim 18, Wang teaches the device of claim 11, wherein the measuring further comprises titrating a pH of the solution to substantially around a pH of 8. Wang teaches a plot showing the effect of pH values on the fluorescent intensity of the thiocarbamate -based probe for HCIO at pH values: 2.0, 3.0, 4.0, 5.0, 6.0, 7.0, 8.0, 9.0, 10.0, to demonstrating that the probe can work well under physiological conditions. [Figure S6, Section 3.3]. 

Regarding Claim 19, Wang teaches the device of claim 11, wherein the fluorescence intensity is correlated to a concentration of the free chlorine in the solution [Figure 2b, Section 3.4; ‘the corresponding linear relationship between fluorescence emission intensity at 453 nm and HCIO concentrations with probe DAME]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al. ["A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018): 415-420, June 3, 2018], in view of Engelhardt et al. ["Chlorination, Chloramination and Chlorine Measurement, Hach® 2015], in further of view of Kurani et al. [US0101506808], in further view of Silvery [US20120216605A1].


monochloramine.
Modified Wang does not teach “wherein the solution comprises monochloramine”. 
Silveri teaches “wherein the solution comprises monochloramine [Para 0016-0018]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Engelhardt, in further view of Kurani, in further view of Silvery to incorporate a solution comprising monochloramine as taught by Silveri, motivated by the reason that monochloramine is a disinfectant commonly used to treat drinking water, used in low concentrations as a secondary disinfectant in municipal water distribution systems as an alternative to free chlorine chlorination [Silveri, Paragraph 0016-0018]. Doing so provide the advantages of using monochloramine, which is more stable than chlorine as a disinfectant and does not dissipate from the water before it reaches consumers. Also, chloramine has been used by water utilities for almost 90 years, and the use of chloramine is closely regulated. More than one in five Americans uses drinking water treated with chloramine. Water that contains chloramine and that meets EPA regulatory standards is safe to use for drinking, cooking, bathing and other household uses. 
Response to Arguments
Applicant’s arguments, see Page 7, filed on 03/17/2021, with respect to 35 U.S.C. §112 (b), Applicant’s arguments with respect to claim 18 is fully considered and are persuasive.  The rejection of Claim 18 has been withdrawn.

Applicant's arguments filed on 03/17/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Applicant argues: 
[Specifically, Applicant respectfully submits that Wang discloses "[a] turn-on fluorescent probe (DAME) for sensing hypochlorous acid (HCIO) with excellent selectivity was presented. The fluorescent probe was composed of coumarin derivative as the fluorophore and dimethylcarbamothioic chloride group with a sulfide moiety as modulator." Wang at Abstract. More specifically, Wang states "dipped the paper strips into 1 x 10-5 M probe DAME solution. Alter dried naturally, the prepared test paper were selectively detecting different concentrations of HClO under radiate with UVIamp (365 nm). As shown in Fig. 5, different concentrations of HClO ... were dipped on the paper strips and correspondingly the fluorescence color changes of the paper strips grew stronger blue under UV lamp (365 nm) by naked eyes." Wang at 3.6 and FIG. 5. Wang also states "[t]he fluorescence signal was linear related to the concentrations of HClO in the range of 5.0 - 50.0 μM." Wang at 3.4 and FIG. 2b. Wang discloses "[a] turn-on fluorescent probe DAME for HClO was developed based on thiocarbamate derivatives by one-step reaction that features a notable response, high selectivity for HClO over other relevant species." Wang at Conclusions. In other words, Wang discloses a system to detect HClO in a range of 5.0 - 50.0 μM. Applicant respectfully submits that such a system in Wang is readily distinguishable from the instant disclosed method, specifically, “... measuring the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence ... “Claim 1 (as previously presented). Accordingly, Applicant respectfully submits that claims as previously presented are not taught by Wang]
Applicant’s arguments with respect to Claims 11-14, 16 and 18-19 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 11. 
[Applicant respectfully submits the Qin reference uses amperometric sensors or potentiometric pH sensors for measurement. Qin at p. 782. In other words, although Qin does disclose a range of measurement, the methodology in completely different from the present application, which provides a measurement using fluorescence. As the dependent claim also claims any intervening claims, the methodology of the independent claim is not taught by the Qin reference. Thus, Applicant respectfully submits that Qin, even when used in combination, fail to teach, or even suggest, the claimed limitations, either as previously presented or as currently amended.]
Applicant’s arguments with respect to Claim 17 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 11. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797